TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00531-CV


                                 M. D., Jr. and C. A., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
            NO. 18-0752, THE HONORABLE DAVID JUNKIN, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant C. A. filed her notice of appeal on November 5, 2020. The appellate

record was complete on December 8, 2020, making appellant’s brief due on December 28, 2020.

To date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order Carah Beth Bass to file appellant’s brief no later than February 5,

2021. If the brief is not filed by that date, counsel may be required to show cause why she

should not be held in contempt of court.

               It is ordered on January 21, 2021.
Before Justices Goodwin, Triana, and Kelly




                                             2